                  Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 1 of 24




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


     Decapolis Systems, LLC,

                 Plaintiff                                 Case No. 6:21-cv-00391


                 v.                                        Jury Trial Demanded


     Athenahealth, Inc.,

                 Defendant


                      ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Decapolis Systems, LLC (“Plaintiff”) hereby files this Original Complaint for Patent

Infringement against Athenahealth, Inc. (“Athenahealth” or “Defendant”), and alleges, upon information

and belief, as follows:

                                             THE PARTIES

1.       Decapolis Systems, LLC is a limited liability company organized and existing under the laws of

         the State of Florida with its principal place of business at: Decapolis Systems, LLC, 600 S. Dixie

         Hwy, #605, West Palm Beach, Florida 33401.

2.       Upon information and belief, Defendant is a corporation organized and existing under the laws

         of the State of Delaware with its principal place of business at 311 Arsenal Street, Watertown,

         Massachusetts, 02472-2785. On information and belief, Athenahealth may be served through its

         registered agent in the State of Texas: Corporation Service Company d/b/a CSC-Lawyers

         Incorporating Service Company, at 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               1
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 2 of 24




                                   JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.   This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

     business contacts with the State of Texas. Defendant transacts business within this District and

     elsewhere in the State of Texas and has appointed an agent for service of process in Texas.

     Further, this Court has personal jurisdiction over Defendant based on its commission of one or

     more acts of infringement of Decapolis’ Patents in this District and elsewhere in the State of

     Texas.

5.   Defendant directly conducts business extensively throughout the State of Texas, by distributing,

     making, using, offering for sale, selling, and advertising (including the provision of interactive

     web pages; the provision and support of physician networks; the provision and support of

     customer accounts; and further including maintaining physical facilities) its services in the State

     of Texas and in this District. Defendant has purposefully and voluntarily made its business

     services, including the infringing systems and services, available to residents of this District and

     into the stream of commerce with the intention and expectation that they will be purchased

     and/or used by consumers in this District. On information and belief, Defendant is a provider of:

     (i) health services, (ii) billing services; (iii) physician and hospital account services; and/or (iv)

     patient records in electronic format, throughout the United States.

6.   On information and belief, Defendant maintains physical brick-and-mortar business locations in

     the State of Texas and within this District, retains employees specifically in this District for the

     purpose of servicing customers in this District, and generates substantial revenues from its

     business activities in this District.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               2
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 3 of 24




       Figure 1 – Ex. 2 (Athenahealth Office in Austin, Texas as seen on Google Maps.)
7.   Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C.

     §§ 1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established

     business presence in this District.

                                           PATENTS-IN-SUIT

8.   Plaintiff is the sole and exclusive owner, by assignment, of U.S. Patents 7,464,040 and 7,490,048

     (hereinafter collectively referred to as “the Decapolis Patents”). See Ex. 3.

9.   By written instruments duly filed with the United States Patent and Trademark Office, Decapolis

     is assigned all rights, title, and interest in the Decapolis Patents. Id. Such Assignments are

     recorded in the records of the United States Patent and Trademark Office at Reel 055516 and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          3
               Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 4 of 24




      Frame 0027. As such, Plaintiff Decapolis Systems, LLC has sole and exclusive standing to

      assert the Decapolis Patents and to bring these causes of action.

10.   The Decapolis Patents are valid, enforceable, and were duly issued in full compliance with Title

      35 of the United States Code.

11.   Raymond A. Joao is the sole named inventor for the Decapolis Patents.

12.   Mr. Joao is a pioneering inventor. The Decapolis Patents represent substantial technological

      advancements in the medical billing services industry, which were unconventional at the time of

      invention. Indeed, the Decapolis Patents have been back-cited in patents issued to well-known

      industry leaders, including: IBM, Siemens AG, Walgreens, McKesson, and Sony. See Ex. 4 at

      36-41.

13.   Additional companies have benefited from, and been provided notice through, their back-

      citations to the Decapolis Patents, including: Atirix Medical Systems, Inc.; IBM Corp.; Bard

      Peripheral Vascular, Inc.; General Electric Company; C.R. Bard, Inc.; Healthunity Corp., Epic

      Systems Corp.; Accelere, Inc.; Align Technology, Inc.; Siemens Aktiengesellschaft; Vital Data

      Technology, LLC; Hospira, Inc.; Medical Present Value, Inc.; PSYWARE GmbH; ICU Medical,

      Inc.; Elwha LLC; Advanced Healthcare Systems, Inc.; Quality Standards, LLC; Therap Services,

      LLC; and Devicor Medical Products, Inc.

14.   The Decapolis Patents each include numerous claims defining distinct inventions. No single

      claim is representative of any other.

15.   The priority date of each of the Decapolis Patents is at least as early as December 12, 1999. See

      Ex. 4 at 1. As of the priority date, the inventions as claimed were novel, non-obvious,

      unconventional, and non-routine. Indeed, the Decapolis Patents overcame a number of specific

      technological problems in the industry, and provided specific technological solutions.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           4
               Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 5 of 24




16.   By way of example, as of the date of invention, “Doctors or providers may base their diagnoses

      and/or treatments, [rely on] patients who usually supply this information on questionnaires or

      forms just prior to seeing the healthcare provider and/or during a preliminary interview with the

      provider.”   Ex. __, Col. 1, ll. 52-6.      As a result, the “information obtained from these

      questionnaires or forms, as well as from these preliminary interviews with the providers, may not

      necessarily result in sufficient, comprehensive, and/or accurate, information being obtained

      regarding the patient.” Id., Col.1, ll. 56-60. Further, as of the date of invention: “there is no

      guarantee that the same [patient medical history] information will be provided, in a uniform

      manner, to a next or different provider. As a result, patient information may not be uniformly

      distributed and/or be available to providers at the point of treatment and/or otherwise.” Id.

      “Another problem which exists in the current healthcare system is that doctors or other providers

      do not always have the latest information and/or research material available to them prior to,

      and/or during, the diagnosis and/or treatment process.” Id., Col. 1, ll. 60-5.

17.   Further, at the time of the invention, it had “been estimated that between 44,000 and 98,000

      individuals die in the United States alone, as the result of errors or mistakes made by doctors,

      healthcare providers, and/or healthcare facility workers. There is no doubt that many of these

      deaths result from inaccurate and/or erroneous information and/or the lack of the availability of

      correct and/or up-to-date information.” Id., Col. 1, ll. 43-49.

18.   The Decapolis Patents overcame this technological problems by a method or apparatus wherein a

      “medical doctor will transmit [a] final diagnosis and treatment plan…to [a] central processing

      computer” and wherein “the central processing computer [sic] will then update the patient's

      records in the database [sic] so as to include all of the data and information described as being

      processed and/or generated by the central processing computer [sic], including, but not limited to




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            5
               Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 6 of 24




      the patient's symptoms, if any, the examination findings, the information contained in the

      diagnostic report and the treatment report, the final diagnosis and the prescribed treatment.

      Thereafter, operation [sic] will cease [sic]. The patient's records will then be updated and be

      available for the patient's next treatment and/or diagnosis.” Id., Cols. 28, ll. 66-7 and Col. 29, ll.

      10-2.

19.   The claims of the Decapolis Patents are patent eligible under 35 U.S.C. § 101, 102, 103, and 112,

      as reflected by the fact that three different Patent Examiners all agreed and allowed the

      Decapolis Patents over extensive prior art as disclosed and of record during the prosecution of

      the Decapolis Patents. See Stone Basket Innov. v. Cook Medical, 892 F.3d 1175, 1179 (Fed. Cir.

      2018) (“when prior art is listed on the face of a patent, the examiner is presumed to have

      considered it”) (citing Shire LLC v. Amneal Pharm., LLC, 802 F.3d 1301, 1307 (Fed. Cir.

      2015)); Exmark Mfg. v. Briggs & Stratton, 879 F.3d 1332, 1342 (Fed. Cir. 2018).

20.   Moreover, any arguments relating to eligibility as may be made by Defendant here are

      necessarily merely cumulative with those already considered, and rejected, by the Patent

      Examiners in allowing the Decapolis Patents. See, e.g., Technology Licensing Corp. v. Videotek,

      Inc., 545 F.3d 1316, 1337 (Fed. Cir. 2008); Stone Basket, 892 F.3d at 1179.

21.   As further evidence of the unconventionality of the technological solutions captured in the

      claims of the Decapolis Patents as of 1999, the United States of America, Department of the

      Army even cites to the Decapolis Patents. See Ex. 4 at 37.

22.   As noted, the claims of the Asserted Patent Claims have priority to at least December 18, 1999.

23.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                6
               Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 7 of 24




      now (and, as a result, are widely infringed), the specific combinations of elements, as recited in

      the claims, were not conventional or routine at the time of the invention.

24.   Further, the claims of the Asserted Patents contain inventive concepts. Even if a court ruled the

      underlying aspects to be abstract, the inventive concepts disclosed in sufficient detail would

      transform the claims into patent-eligible subject matter.

25.   The claims of the Decapolis Patents were investigated by the Patent Examiners in fields exactly

      relevant to the patented inventions.

26.   More specifically, the Patent Examiners performed for patent eligibility, including novelty, an

      analysis of the claims of the Decapolis Patents in at least the 600/300 (Diagnostic Testing),

      705/2-4 (Health care management; Healthcare record management; and Patient record

      management), and 715/530 (Data Processing)

27.   As further evidence of the inventive nature of the inventions claimed in the Decapolis Patents,

      Athenahealth, Inc. filed several patent applications attempting to get patent protection but were

      not able to do so.    Indeed, Athenahealth abandoned its application after receiving a Final

      Rejection deeming all pending claims obvious in view of Walsh (Pub. No. 2005/0055240 and

      Schurenberg (Pub. No. 2002/0007284). As such, Athenahealth was not able to get the patented

      protection and exclusionary limited monopoly allowed to Decapolis by the USPTO.

28.   More specifically, on July 20, 2006, Athenahealth employees Dr. Brandy Richards and Laurie

      Mullin filed an USPTO application US20080126133A1 titled “Sharing Medical Information.”

      The Abstract of this Athenahealth patent application recites:

             A healthcare professional (e.g., doctor, nurse, receptionist, medical billing
             administrator) can access a patient's workflow to add, delete, change, and/or
             approve of items associated with the workflow (e.g., refer patient to specialist,
             schedule an appointment, communicate patient information, add blood test, view
             blood test results). Another healthcare professional can access the patient's
             workflow to add, delete, change, and/or approve the items associated with the



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            7
                 Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 8 of 24




                workflow (e.g., accept referral of patient, confirm appointment, communicate
                patient information, submit blood test results). The two healthcare professionals
                can communicate patient information (e.g., schedules, appointment information,
                insurance information, tests, test results, allergies, contact information) between
                each other.1

29.     Unable to obtain an issued patent from its submitted application US20080126133A1,

        Athenahealth abandoned this application. See fn 1. Athenahealth application only cited 5 (five)

        references. Id.

30.     In contrast, the Decapolis Patents each had at least 135 citations before being issued as valid and

        enforceable patents, not abandoned like Athenahealth’s US20080126133A1 application.

31.     After giving full proper credit to the prior art and having conducted a thorough search for all

        relevant art and having fully considered the most relevant art known at the time, the United

        States Patent Examiners allowed all of the claims of the Decapolis Patents to issue. In so doing,

        it is presumed that Examiners used their knowledge of the art when examining the claims. See

        K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further

        presumed that Patent Examiners had experience in the field of the invention, and that the Patent

        Examiners properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277

        F.3d 1338, 1345 (Fed. Cir. 2002).

32.     The claims of the Decapolis Patents are novel and non-obvious, including over all non-cited art

        which is merely cumulative with the referenced and cited prior art. See 37 C.F.R. § 1.56(b)

        (information is material to patentability when it is not cumulative to information already of

        record in the application); see also AbbVie Deutschland GmbH v. Janssen Biotech, 759 F.3d

        1285, 1304 (Fed. Cir. 2014); In re DBC, 545 F.3d 1373, 1382 (Fed. Cir. 2008). Likewise, the

        claims of the Decapolis Patents are novel and non-obvious, including over all non-cited


1
 See online history of Athenahealth’s unsuccessful attempt at obtaining patent protection in US20080126133A1 at
https://patents.google.com/patent/US20080126133A1/en?q=G16H40%2f20&assignee=athena, as visited on April 8, 2021.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                         8
               Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 9 of 24




      contemporaneous state of the art systems and methods, all of which would have been known to a

      person of ordinary skill in the art, and which were therefore presumptively also known and

      considered by the Examiners. See, e.g., St. Clair I.P. Consultants v. Canon, Inc., 2011 WL

      66166 at *6 (Fed. Cir. 2011); In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002); In re

      Koninklijke Philips Patent Litigation, 2020 WL 7392868 at *19 (N.D. Cal. 2020); Standard Oil

      v. American Cyanamid, 774 F.2d 448, 454 (Fed. Cir. 1985) (persons of ordinary skill are

      presumed to be aware of all pertinent prior art).

33.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.

      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

      patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

      beyond its expiration date. For example, an expired patent may form the basis of an action for

      past damages subject to the six-year limitation under 35 U.S.C. § 286.”) (internal citations

      omitted).

                            THE ACCUSED INSTRUMENTALITIES

34.   Upon information and belief, Defendant makes, sells, advertises, offers for sale, uses, or

      otherwise provides a plurality of services, including but not limited to:

        i. AthenaOne: On information and belief, the AthenaOne service makes patient information

           available for patient comments and/or input, then patient information is made available via

           Athenahealth’s platform to internal and external entities, e.g. medical billing companies

           (see Exhibit 5). Athenahealth’s Electronic Health Records Platform is called “athenaOne.”

           See Exhibit 5, 6.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            9
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 10 of 24




       ii. Athena’s Client Engagement solution. See Exhibit 6.

       iii. Athena Collector: On information and belief, the Athena Collector product services

           Athena’s clients’ user claim submission, remittance, processing, and denial management

           work to get “paid more, faster, and with less effort.”          See Exhibit 1 (Collector by

           Athenahealth).

       iv. Managed Medical Billing Services for Physicians (See Exhibit 6).

       v. Athena’s Telehealth Dashboard: On information and belief, the Telehealth Dashboard

           allows access to patient information to users and appears to be an extension of AthenaOne

           (Exhibits 5, 8).

       vi. And all augmentations to these named Athenahealth platforms or descriptions of platforms.

      Collectively, all of the foregoing are referred to herein as the “Accused instrumentalities.”


                                             COUNT I
                              Infringement of U.S. Patent No. 7,490,048

35.   Plaintiff incorporates the above paragraphs by reference.

36.   Defendant has been on actual notice of the ’048 Patent at least as early as the date it received

      service of the Original Complaint in this litigation.

37.   The damages period begins at least as early as six years prior to the date of service of the

      Original Complaint in this litigation.

38.   Upon information and belief, Defendant owns, directs, and/or controls the operation of the

      Accused Instrumentalities and generates substantial financial revenues and benefits therefrom.

39.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claims 1, 2, 10, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39,

      and 40 of the ’048 Patent. As exemplary, Claim 20 is by making, using, importing, selling,

      and/or offering for sale the Accused Instrumentalities. Defendant directly makes the infringing


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              10
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 11 of 24




      Accused Instrumentalities at least because it is solely responsible for putting the infringing

      systems into service by directing or controlling the systems as a whole and by obtaining the

      benefits therefrom.    More specifically, and on information and belief, with respect to the

      Accused Instrumentalities, Defendant: (i) executed contracts with third party servicers for the

      provision of archival services and databases for healthcare and related records and/or designed

      and assembled such archival services and databases using its own employees and/or contractors;

      (ii) developed, owns, and maintains digital storage archives for healthcare and related records;

      (iii) provides access to such records via its own branded Internet domains and/or software

      applications using its own name and business trade dress; (iv) exercises authority over the

      provision of such record archival services and databases; (v) openly advertises and promotes

      such record archival services and databases bearing its name and business trade dress to

      customers in the United States; (vi) authored or commissioned the preparation of computer code

      for accessing and retrieving stored and/or archived healthcare records via its Internet domain

      web pages and/or software applications; (vii) claims ownership and control over such stored

      and/or archived healthcare records by virtue of its corporate branding and the provision of direct

      access; and (viii) receives monetary benefits from the provision of such healthcare records

      storage, archival, and retrieval services to customers.

40.   Further on information and belief, Defendant directly uses the infringing Accused

      Instrumentalities at least because it assembled the combined infringing elements and makes them

      collectively available in the United States, including via its Internet domain web pages and/or

      software applications, as well as via its internal systems and interfaces.       Further, and on

      information and belief, Defendant has directly infringed by using the infringing Accused

      Instrumentalities as part of its ongoing and regular testing and/or internal legal compliance




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           11
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 12 of 24




      activities. Such testing and/or legal compliance necessarily requires Defendant to make and use

      the Accused Instrumentalities in an infringing manner. Still further, Defendant is a direct

      infringer by virtue of its branding and marketing activities, which collectively comprise the sale

      and offering for sale of the infringing Accused Instrumentalities.

41.   More specifically, and on information and belief, Defendant is making, using, and offering for

      sale a computer-implemented method, identified as the Accused Instrumentalities, comprising:

      receiving information regarding a restriction or limitation regarding an ability of a person or an

      entity to at least one of access, obtain, change, alter, and modify, information contained in an

      individuals or patients healthcare record or an individual’s or patients healthcare file, wherein the

      individuals or patient’s healthcare record or the individuals or patient’s healthcare file contains

      healthcare information or healthcare-related information personal to the individual or patient.

42.   As Figures 3-5 show below, Defendant is making, using, and offering for sale a computer-

      implemented method and apparatus, identified as the Accused Instrumentalities.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              12
             Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 13 of 24




     Figure 3 - Screenshot from Athenahealth website showing login for patients, agents/brokers,

     employers and provider to access the Accused Instrumentalities.




     Figure 4 - Screenshot from Athenahealth website showing login for members to access the

     Accused Instrumentalities.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   13
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 14 of 24




43.   Additionally, the Accused Instrumentalities are specially configured such that they perform a

      method wherein the restriction or limitation contains information regarding at least one of a

      healthcare provider, a healthcare payer, a healthcare insurer, and an authorized entity, and

      information regarding a designated purpose for allowing each of the at least one of a healthcare

      provider, a healthcare payer, a healthcare insurer, and an authorized entity, to at least one of

      access, obtain, change, alter, and modify, the information contained in an individuals or patients

      healthcare record or an individual’s or patient’s healthcare file, wherein the designated purpose is

      at least one of to perform a diagnosis, to perform a diagnosis for a certain ailment, illness, or

      symptom, to provide a second opinion, to verify or disprove a condition or a pre-existing

      condition, to submit an insurance claim, and to process an insurance claim.

44.   Defendant’s infringing methods each separately, are storing the information regarding a

      restriction or limitation regarding an ability of a person or an entity to at least one of access,

      obtain, change, alter, and modify, the information contained in an individuals or patient’s

      healthcare record or an individual’s or patient’s healthcare file; processing, with a processor, a

      request by a person or an entity to at least one of access, obtain, change, alter, and modify, the

      information contained in an individuals or patient’s healthcare record or an individual’s or

      patient’s healthcare file; determining, using the information regarding the restriction or

      limitation, whether the person or the entity is allowed or authorized to at least one of access,

      obtain, change, alter, and modify, the information contained in an individual’s or patient’s

      healthcare record or an individuals or patient’s healthcare file; generating a message containing

      at least one of information regarding the person or the entity making the request, and

      identification information regarding the person or the entity making the request, and further

      wherein the message contains an actual change, alteration, or modification, made to the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             14
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 15 of 24




      information contained in an individual’s or patients healthcare record or an individuals or

      patient’s healthcare file; and transmitting the message to a communication device of the

      individual or patient via, on, or over, a communication network.

45.   Additionally, upon information and belief, Defendant owns, directs, and/or controls the

      infringing method operation of the Accused Instrumentalities that includes wherein the message

      is transmitted to the communication device of the individual or patient at least one of during,

      concurrently with, at a same time as, and prior to a completion of an at least one of an accessing,

      an obtaining, a changing, an altering, and a modifying, of the information contained in an

      individuals or patient’s healthcare record or an individual’s or patients healthcare file by the

      person or the entity, or at least one of during, concurrently with, at a same time as, and prior to a

      completion of a processing of the request to at least one of access, obtain, change, alter, and

      modify, the information contained in an individuals or patient’s healthcare record or an

      individual’s or patient’s health care file.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              15
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 16 of 24




Figure 5 - Screenshot from Athenahealth website showing treatment and billing information and
                                 status of receiving payment.
46.   In addition or in the alternative, if Defendant continues these actions as of this Complaint, it has

      will now be indirectly infringing by way of inducing direct infringement by others and/or

      contributing to the infringement by others of the ’048 Patent in the State of Texas, in this judicial

      district, and elsewhere in the United States, by, among other things, making, using, importing,

      offering for sale, and/or selling, without license or authority, infringing services for use in

      systems that fall within the scope of at least Claims 1, 2, 10, 20, 22, 23, 24, 25, 26, 27, 28, 29,

      30, 31, 32, 33, 34, 35, 36, 37, 38, 39, and 40 of the ’048 Patent. This includes without limitation,

      one or more of the Accused Instrumentalities by making, using, importing offering for sale,

      and/or selling such services, Defendant injured Decapolis and is thus liable to Decapolis for

      infringement of the ’048 Patent under 35 U.S.C. § 271.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              16
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 17 of 24




47.   if Defendant continues these actions as of this Complaint, Defendant will actively be inducing

      infringement under Title 35 U.S.C. § 271(b). Defendant will have performed actions that

      induced infringing acts that Defendant knew or should have known would induce actual

      infringements. See Manville Sales Corp. v. Paramount Sys., Inc., 917 F.2d 544, 553

      (Fed.Cir.1990), quoted in DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1306 (Fed.Cir.2006) (en

      banc in relevant part). “[A] finding of inducement requires a threshold finding of direct

      infringement—either a finding of specific instances of direct infringement or a finding that the

      accused products necessarily infringe.” Ricoh, 550 F.3d at 1341 (citing ACCO Brands, Inc. v.

      ABA Locks Manufacturer Co., 501 F.3d 1307, 1313, (Fed. Cir. 2007).

48.   Plaintiff will rely on direct and/or circumstantial evidence to prove the intent element. See Fuji

      Photo Film Co. v. Jazz Photo Corp., 394 F.3d 1368, 1377 (Fed. Cir. 2005) (“A patentee may

      prove intent through circumstantial evidence.”); Water Techs. Corp. v. Calco, Ltd., 850 F.2d 660,

      668 (Fed. Cir. 1988) (“While proof of intent is necessary, direct evidence is not required; rather,

      circumstantial evidence may suffice.”).

49.   if Defendant continues these actions as of this Complaint, Defendant will have taken active steps

      to induce infringement, such as advertising an infringing use, which supports a finding of an

      intention for the accused product to be used in an infringing manner. See Metro-Goldwyn-Mayer

      Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 932, 125 S. Ct. 2764, 162 L. Ed. 2d 781 (2005)

      (explaining that the contributory infringement doctrine “was devised to identify instances in

      which it may be presumed from distribution of an article in commerce that the distributor

      intended the article to be used to infringe another’s patent, and so may justly be held liable for

      that infringement”).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            17
               Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 18 of 24




50.   In addition, on information and belief, and based in part upon the clear infringement by the

      Accused Instrumentalities, Defendant has a practice of not performing a review of the patent

      rights of others first for clearance or to assess infringement thereof prior to launching products

      and services. As such, Defendant has been willfully blind to the patent rights of Plaintiff.

51.   The foregoing infringement on the part of Defendant has caused past and ongoing injury to

      Plaintiff. The specific dollar amount of damages adequate to compensate for the infringement

      shall be determined at trial but is in no event less than a reasonable royalty from the date of first

      infringement to the expiration of the Decapolis Patents.

52.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT II
                             Infringement of U.S. Patent No. 7,464,040

53.   Plaintiff incorporates the above paragraphs by reference.

54.   Defendant has been on actual notice of the ’040 Patent at least as early as the date it received

      service of the Original Complaint in this litigation.

55.   The infringement damages period begins at least as early as six years prior to the date of service

      of the Original Complaint in this litigation.

56.   The ’040 patent application claims the benefit of priority of U.S. Provisional Patent Application

      Ser. No. 60/286,422, filed April 25, 2001, titled “APPARATUS AND METHOD FOR

      PROCESSING AND/OR FOR PROVIDING HEALTH CARE INFORMATION AND/OR

      HEALTHCARE-RELATED INFORMATION,” the subject matter and teachings of which are

      hereby incorporated by reference herein.

57.   Upon information and belief, Defendant owns, directs, and/or controls the operation of the

      Accused Instrumentalities and generates substantial financial revenues and benefits therefrom.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              18
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 19 of 24




58.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claims 1 and 46 of the ’040 Patent by making, using, importing, selling, and/or offering

      for sale the Accused Instrumentalities.      Defendant directly makes the infringing Accused

      Instrumentalities at least because it is solely responsible for putting the infringing systems into

      service by directing or controlling the systems as a whole and by obtaining the benefits

      therefrom.   More specifically, and on information and belief, with respect to the Accused

      Instrumentalities, Defendant: (i) executed contracts with third party servicers for the provision of

      archival services and databases for healthcare and related records and/or designed and assembled

      such archival services and databases using its own employees and/or contractors; (ii) developed,

      owns, and maintains digital storage archives for healthcare and related records; (iii) provides

      access to such records via its own branded Internet domains and/or software applications using

      its own name and business trade dress; (iv) exercises authority over the provision of such record

      archival services and databases; (v) openly advertises and promotes such record archival services

      and databases bearing its name and business trade dress to customers in the United States; (vi)

      authored or commissioned the preparation of computer code for accessing and retrieving stored

      and/or archived healthcare records via its Internet domain web pages and/or software

      applications; (vii) claims ownership and control over such stored and/or archived healthcare

      records by virtue of its corporate branding and the provision of direct access; and (viii) receives

      monetary benefits from the provision of such healthcare records storage, archival, and retrieval

      services to customers.

59.   Further on information and belief, Defendant directly uses the infringing Accused

      Instrumentalities at least because it assembled the combined infringing elements and makes them

      collectively available in the United States, including via its Internet domain web pages and/or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             19
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 20 of 24




      software applications, as well as via its internal systems and interfaces.           Further, and on

      information and belief, Defendant has directly infringed by using the infringing Accused

      Instrumentalities as part of its ongoing and regular testing and/or internal legal compliance

      activities. Such testing and/or legal compliance necessarily requires Defendant to make and use

      the Accused Instrumentalities in an infringing manner. Still further, Defendant is a direct

      infringer by virtue of its branding and marketing activities which collectively comprise the sale

      and offering for sale of the infringing Accused Instrumentalities.

60.   More specifically, and on information and belief, the Accused Instrumentalities, each separately,

      receives information regarding an individual, wherein the information regarding an individual is

      transmitted from a first computer or from a first communication device, wherein the first

      computer or the first communication device is associated with a healthcare provider, wherein the

      information regarding an individual is transmitted via, on, or over, at least one of the Internet and

      the World Wide Web, wherein the information regarding an individual contains information

      regarding at least one of a symptom, an examination finding, a diagnosis, a treatment, an

      administration of a treatment, and a procedure; a database or a memory device, wherein the

      database or the memory device is associated with the receiver and is located at a location remote

      from the first computer or remote from the first communication device, wherein the database or

      the memory device stores information regarding a plurality of individuals, a plurality of

      healthcare providers, and a plurality of healthcare insurers or healthcare payers.

61.   The Accused Instrumentalities each separately, use the information regarding a plurality of

      individuals, a plurality of healthcare providers, and/or a plurality of healthcare insurers or

      healthcare payers, which includes a healthcare record or a healthcare history of, for, or associated

      with, each individual of a plurality of individuals, along with a healthcare record or a healthcare




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              20
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 21 of 24




      history of, for, or associated with, the individual, information regarding a healthcare practice of,

      and an insurance accepted by, each of the plurality of healthcare providers, including information

      regarding a healthcare practice of, and an insurance accepted by, the healthcare provider,

      information for processing or for storing information regarding a healthcare diagnosis or a

      healthcare treatment, and information for submitting an insurance claim to a healthcare insurer or

      a healthcare payer associated with the individual.

62.   Upon information and belief, Defendant owns, directs, and/or controls the operation of the

      Accused Instrumentalities that includes a processing device, wherein the processing device

      processes the information regarding an individual, and further wherein the processing device

      processes information for at least one of storing the information regarding an individual in the

      database or the memory device and updating the healthcare record or the healthcare history of,

      for, or associated with, the individual, and further wherein the processing device automatically

      generates an insurance claim in response to the storing of the information regarding an individual

      in the database or the memory device or the updating of the healthcare record or the healthcare

      history of, for, or associated with, the individual, wherein the insurance claim is suitable for

      being automatically submitted to the healthcare insurer or the healthcare payer associated with

      the individual or is suitable for being automatically transmitted to a second computer or to a

      second communication device, wherein the second computer or the second communication

      device is associated with the healthcare insurer or the healthcare payer associated with the

      individual, and further wherein the processing device transmits the insurance claim to the second

      computer or to the second communication device.

63.   As Figures 3-5 show above, Defendant is making, using, and offering for sale a computer-

      implemented method and apparatus, identified as the Accused Instrumentalities.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             21
              Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 22 of 24




64.   In addition or in the alternative, if Defendant continues these actions as of this Complaint, it will

      now be inducing direct infringement by others and/or contributing to the infringement by others

      of the ’040 Patent in the State of Texas, in this judicial district, and elsewhere in the United

      States, by, among other things, making, using, importing, offering for sale, and/or selling,

      without license or authority, infringing services for use in systems that fall within the scope of at

      least Claims 1 and 46 of the ’048 Patent. This includes without limitation, one or more of the

      Accused Instrumentalities by making, using, importing offering for sale, and/or selling such

      services, Defendant injured Decapolis and is thus liable to Decapolis for infringement of the ’040

      Patent under 35 U.S.C. § 271.

65.   If Defendant continues these actions as of this Complaint, it has will now have actively induced

      infringement under Title 35 U.S.C. § 271(b). Defendant will have performed actions that

      induced infringing acts that Defendant knew or should have known would induce actual

      infringements. See Manville Sales Corp. v. Paramount Sys., Inc., 917 F.2d 544, 553

      (Fed.Cir.1990), quoted in DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1306 (Fed.Cir.2006) (en

      banc in relevant part). “[A] finding of inducement requires a threshold finding of direct

      infringement—either a finding of specific instances of direct infringement or a finding that the

      accused products necessarily infringe.” Ricoh, 550 F.3d at 1341 (citing ACCO Brands, Inc. v.

      ABA Locks Manufacturer Co., 501 F.3d 1307, 1313, (Fed. Cir. 2007).

66.   Plaintiff will rely on direct and/or circumstantial evidence to prove the intent element. See Fuji

      Photo Film Co. v. Jazz Photo Corp., 394 F.3d 1368, 1377 (Fed. Cir. 2005) (“A patentee may

      prove intent through circumstantial evidence.”); Water Techs. Corp. v. Calco, Ltd., 850 F.2d 660,

      668 (Fed. Cir. 1988) (“While proof of intent is necessary, direct evidence is not required; rather,

      circumstantial evidence may suffice.”).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              22
                Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 23 of 24




67.    If Defendant continues these actions as of this Complaint, Defendant will have taken active steps

       to induce infringement, such as advertising an infringing use, which supports a finding of an

       intention for the accused product to be used in an infringing manner. See Metro-Goldwyn-Mayer

       Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 932, 125 S. Ct. 2764, 162 L. Ed. 2d 781 (2005)

       (explaining that the contributory infringement doctrine “was devised to identify instances in

       which it may be presumed from distribution of an article in commerce that the distributor

       intended the article to be used to infringe another’s patent, and so may justly be held liable for

       that infringement”).

68.    In addition, on information and belief, and based in part upon the clear infringement by the

       Accused Instrumentalities, Defendant has a practice of not performing a review of the patent

       rights of others first for clearance or to assess infringement thereof prior to launching products

       and services. As such, Defendant has been willfully blind to the patent rights of Plaintiff.

69.    The foregoing infringement on the part of Defendant has caused past and ongoing injury to

       Plaintiff. The specific dollar amount of damages adequate to compensate for the infringement

       shall be determined at trial but is in no event less than a reasonable royalty from the date of first

       infringement to the expiration of the Decapolis Patents.

70.    Each of Defendant’s aforesaid activities have been without authority and/or license from

       Plaintiff.

                                        PRAYER FOR RELIEF

       WHEREFORE, Decapolis Systems, LLC respectfully requests the Court enter judgment against

Defendant as follows:

       1.      Declaring that Defendant has infringed each of the Asserted Patents;




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               23
            Case 6:21-cv-00391 Document 1 Filed 04/22/21 Page 24 of 24




     2.     Awarding Decapolis Systems, LLC its damages suffered because of Defendant’s

            infringement of the Asserted Patents;

     3.     Awarding Decapolis Systems, LLC its costs, reasonable attorneys’ fees, expenses, and

            interest; and

     4.     Granting Decapolis Systems, LLC such further relief as the Court finds appropriate.

                                        JURY DEMAND

     Decapolis Systems, LLC demands trial by jury, under Fed. R. Civ. P. 38.


                                                    Respectfully Submitted

                                                    /s/ Randall Garteiser
                                                    M. Scott Fuller
                                                       Texas Bar No. 24036607
                                                       sfuller@ghiplaw.com
                                                    Randall Garteiser
                                                       Texas Bar No. 24038912
                                                       California Bar No. 239829
                                                       rgarteiser@ghiplaw.com
                                                    Thomas Fasone III
                                                       Texas Bar No. 00785382
                                                       tfasone@ghiplaw.com
                                                    René Vazquez
                                                       Virginia Bar No. 41988
                                                       rvazquez@ghiplaw.com

                                                    GARTEISER HONEA, PLLC
                                                    119 W. Ferguson Street
                                                    Tyler, Texas 75702
                                                    Telephone: (903) 705-7420
                                                    Facsimile: (888) 908-4400

                                                    ATTORNEYS FOR PLAINTIFF
                                                    DECAPOLIS SYSTEMS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        24
